DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner finds no 35 USC 101 rejections in the current claims language.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213 (Commissioner of Patents 1935).

The application is in condition for allowance except for the following formal matters, of typographical errors, and not clarity, specifically:

Claim Objections
Claims 1 – 20 are objected to because of the following informalities:
Claim 1 recites the limitation "the data signal" in lines 10 – 11.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the same data signal” or “a second data signal”.
Claim 11 recites the limitation "the data signal" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the same data signal” or “a second data signal”.

Examiner recommends a thorough review of the claim language in order to correct other possible antecedent basis concerns.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1:
1.	A method comprising:
receiving, simultaneously, at a server:
from a client device via a first network, a first part of a data stream over a first network connection of a plurality of network connections; and
from the client device via a second network, a second part of the data stream over a second network connection of the plurality of network connections, the second part of the data stream and the first part of the data stream comprising different parts of a same data signal generated at the client device;
reconstructing, by the server, from the first part of the data stream over the first network connection and the second part of the data stream over the second network connection, the data signal as a single data stream, wherein a data rate of the single data stream is greater than a bandwidth provided by the first network connection alone or a bandwidth provided by the second network connection alone;
sending, by the server, the single data stream to a recipient device;
receiving, at the server, a return data stream from the recipient device; and
transmitting, by the server, the return data stream over both the first network connection and the second network connection to the client device.

Independent claim 11:
11.	A system comprising:
data processing hardware; and
memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising:
receiving, simultaneously:
from a client device via a first network, a first part of a data stream over a first network connection of a plurality of network connections; and
from the client device via a second network, a second part of the data stream over a second network connection of the plurality of network connections, the second part of the data stream and the first part of the data stream comprising different parts of a same data signal generated at the client device;
reconstructing from the first part of the data stream over the first network connection and the second part of the data stream over the second network connection, the data signal as a single data stream, wherein a data rate of the single data stream is greater than a bandwidth provided by the first network connection alone or a bandwidth provided by the second network connection alone;
sending the single data stream to a recipient device;
receiving a return data stream from the recipient device; and
transmitting the return data stream over both the first network connection and the second network connection to the client device.

These specific highlighted elements of the independent claims, in combination with the other elements of the independent claims, are not taught in the prior art.  In addition, Examiner points to the arguments made by Applicant during the prosecution of the present Application.

A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this action.

For future email communications (including interview agendas), Applicant should file the appropriate PTO form (PTO/SB/439) or file an air interview request.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/